

	

		II

		109th CONGRESS

		1st Session

		S. 1592

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 29, 2005

			Ms. Snowe (for herself,

			 Mr. Conrad, Mrs. Lincoln, and Ms.

			 Collins) introduced the following bill; which was read twice and

			 referred to the Committee on

			 Finance

		

		A BILL

		To amend title XIX of the Social Security

		  Act to permit States to obtain reimbursement under the medicaid program for

		  care or services required under the Emergency Medical Treatment and Active

		  Labor Act that are provided in a nonpublicly owned or operated institution for

		  mental diseases.

	

	

		1.Short titleThis Act may be cited as the

			 Medicaid Emergency Psychiatric Care

			 Act of 2005.

		2.Medicaid reimbursement

			 for care or services required under emtala that are provided in a nonpublicly

			 owned or operated institution for mental diseases

			(a)In

			 generalSection 1905 of the

			 Social Security Act (42 U.S.C. 1396d)

			 is amended—

				(1)in subsection (a), in the subdivision (B)

			 following paragraph (28), by inserting subject to subsection

			 (y), after (B); and

				(2)by adding at the end the following:

					

						(y)(1)In the case of an institution for mental

				diseases that is not publicly owned or operated and that is subject to the

				requirements of section 1867, the limitation of subdivision (B) following

				paragraph (28) in subsection (a) (relating to limitations on payments for care

				or services for individuals under 65 years of age who are patients in an

				institution for mental diseases) shall not apply to the provision of care or

				services required to stabilize an emergency medical condition, the treatment

				for which is within the range of services that such institution typically

				provides, of an individual who has attained age 21 but who has not attained age

				65 and who came or was transferred to the institution, if—

								(A)the institution determines that the

				individual has such an emergency medical condition; and

								(B)the institution provides such care or

				services.

								(2)In this subsection—

								(A)the term stabilize has the

				meaning given that term in section 1867(e)(3)(A); and

								(B)the term emergency medical

				condition has the meaning given that term in section

				1867(e)(1).

								.

				(b)Effective

			 dateThe amendments made by

			 subsection (a) apply to care and services furnished on or after the date of

			 enactment of this Act.

			

